RESOLUCIÓN
Examinado detenidamente el recurso de certificación in-trajurisdiccional presentado por los peticionarios y ante el alto interés público que presenta el recurso, se expide el auto, se paralizan los efectos de la orden de injunction pre-liminar y se concede hasta el lunes, 3 de mayo de 2010, a las 5:00pm, para que la parte recurrida exprese su posición.

Notifíquese vía facsímile y vía telefónica.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Presidente Señor Hernández Denton se inhibió. La Juez Asociada Señora Rodríguez Rodríguez *862emitió un voto particular disidente, al que se unió la Jueza Asociada Señora Fiol Matta.
(Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo
— O —